OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05099 Pioneer Money Market Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: September 30, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Cash Reserves Fund Schedule of Investments 9/30/14 (unaudited) Principal Amount ($) Floating Rate (b) Value CORPORATE BONDS - 0.5% Banks - 0.4% Diversified Banks - 0.4% Royal Bank of Canada, Floating Rate Note, 10/30/14 $ Total Banks $ Software & Services - 0.1% IT Consulting & Other Services - 0.1% International Business Machines Corp., 0.55%, 2/6/15 $ Total Software & Services $ TOTAL CORPORATE BONDS (Cost $1,601,076) $ U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 19.9% Federal Farm Credit Banks, Floating Rate Note, 1/20/15 $ Federal Farm Credit Banks, Floating Rate Note, 1/26/15 Federal Farm Credit Banks, Floating Rate Note, 10/23/14 Federal Farm Credit Banks, Floating Rate Note, 10/24/14 Federal Farm Credit Banks, Floating Rate Note, 10/26/15 Federal Farm Credit Banks, Floating Rate Note, 3/20/15 Federal Farm Credit Banks, Floating Rate Note, 3/23/15 Federal Farm Credit Banks, Floating Rate Note, 3/4/15 Federal Farm Credit Banks, Floating Rate Note, 3/9/15 Federal Farm Credit Banks, Floating Rate Note, 9/18/15 Federal Home Loan Banks, 0.21%, 11/7/14 Federal Home Loan Banks, 0.25%, 8/27/15 Federal Home Loan Banks, 1.25%, 12/12/14 Federal Home Loan Banks, Floating Rate Note, 2/11/15 Federal Home Loan Banks, Floating Rate Note, 3/20/15 Federal Home Loan Mortgage Corp., 0.75%, 11/25/14 Federal Home Loan Mortgage Corp., 2.52%, 12/9/14 Federal Home Loan Mortgage Corp., Floating Rate Note, 10/7/14 Federal Home Loan Mortgage Corp., Floating Rate Note, 12/5/14 Federal National Mortgage Association, 0.625%, 10/30/14 Federal National Mortgage Association, 2.625%, 11/20/14 Federal National Mortgage Association, Floating Rate Note, 1/20/15 Federal National Mortgage Association, Floating Rate Note, 1/27/15 Federal National Mortgage Association, Floating Rate Note, 10/27/14 Federal National Mortgage Association, Floating Rate Note, 11/21/14 U.S. Treasury Bills, 1/2/15 (c) U.S. Treasury Bills, 1/8/15 (c) U.S. Treasury Bills, 10/9/14 (c) U.S. Treasury Bills, 12/26/14 (c) U.S. Treasury Bills, 4/2/15 (c) U.S. Treasury Note, Floating Rate Note, 0.085%, 7/31/16 U.S. Treasury Note, Floating Rate Note, 1/31/16 U.S. Treasury Note, Floating Rate Note, 4/30/16 TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $65,214,043) $ MUNICIPAL BONDS - 43.7% Municipal Airport - 0.6% Metropolitan Washington Airports Authority, Floating Rate Note, 10/1/39 $ Municipal Development - 6.5% Lower Neches Valley Authority Industrial Development Corp., Floating Rate Note, 11/1/38 $ Mississippi Business Finance Corp., Floating Rate Note, 12/1/30 Mississippi Business Finance Corp., Floating Rate Note, 12/1/30 Mississippi Business Finance Corp., Floating Rate Note, 12/1/30 $ Municipal Education - 1.0% Illinois Finance Authority, Floating Rate Note, 9/1/41 $ Municipal Higher Education - 20.7% Connecticut State Health & Educational Facility Authority, Floating Rate Note, 7/1/33 $ Connecticut State Health & Educational Facility Authority, Floating Rate Note, 7/1/33 District of Columbia, Floating Rate Note, 4/1/41 District of Columbia, Floating Rate Note, 4/1/41 Maryland Health & Higher Educational Facilities Authority, Floating Rate Note, 7/1/36 Massachusetts Health & Educational Facilities Authority, Floating Rate Note, 7/1/39 Permanent University Fund, Floating Rate Note, 7/1/37 The University of Texas System, Floating Rate Note, 8/1/34 University of Michigan, Floating Rate Note, 12/1/29 $ Municipal Medical - 14.9% City of Minneapolis MN , Floating Rate Note, 11/15/34 $ Geisinger Authority, Floating Rate Note, 8/1/22 Harris County Health Facilities Development Corp., Floating Rate Note, 12/1/41 Harris County Health Facilities Development Corp., Floating Rate Note, 12/1/41 Loudoun County Economic Development Authority, Floating Rate Note, 2/15/38 Massachusetts Development Finance Agency, Floating Rate Note, 7/1/46 Massachusetts Health & Educational Facilities Authority, Floating Rate Note, 10/1/49 Oregon State Facilities Authority, Floating Rate Note, 8/1/34 The Charlotte-Mecklenburg Hospital Authority, Floating Rate Note, 1/15/26 University of Wisconsin Hospitals & Clinics Authority, Floating Rate Note, 4/1/29 $ TOTAL MUNICIPAL BONDS (Cost $143,690,000) $ TEMPORARY CASH INVESTMENTS - 27.3% Commercial Papers - 12.8% DNB Bank ASA, 0.16%, 11/3/14 $ Électricité de France S.A, 10/27/14 (c) GDF SUEZ S.A., 10/8/14 (c) Prudential Financial, Inc., 10/1/14 (c) Svenska Handelsbanken New York NY, Floating Rate Note, 10/6/14 Svenska Handelsbanken New York NY, Floating Rate Note, 12/19/14 The Bank of Tokyo-Mitsubishi UFJ, Ltd., 10/1/14 (c) The Bank of Tokyo-Mitsubishi UFJ, Ltd., 10/17/14 (c) The Bank of Tokyo-Mitsubishi UFJ, Ltd., 10/7/14 (c) International Business Machines Corp., 10/1/14 (c ) The National Rural Utilities Cooperative Finance Corp., 10/2/14 (c) The National Rural Utilities Cooperative Finance Corp., 10/9/14 (c) Toyota Motor Credit Corp., 10/3/14 (c) Wells Fargo Bank NA, Floating Rate Note, 2/20/15 $ Repurchase Agreements - 14.5% Bank of Nova Scotia, 0.05%, $16,295,000 dated 9/30/14 plus accrued interest on 10/1/14 collateralized by the following: $15,431,330 Federal National Mortgage Association, 3.5-4.5%, 12/1/25-10/1/44 $1,189,570 Government National Mortgage Association II, 4.0%, 10/20/43 $ RBC Capital Markets LLC, 0.04%, $16,295,000 dated 9/30/14 plus accrued interest on 10/1/14 collateralized by the following: $3,483,185 Freddit Mac Giant, 4.0%, 6/1/44 $2,145,861 Federal National Mortgage Association (ARM), 1.839 - 1.987% , 1/1/36 - 8/1/43 $1,189,570 Federal National Mortgage Association, 3.0 - 4.0%, 2/1/41 - 4/1/44 TD Securities USA LLC, 0.02%, $15,000,000 dated 9/30/14 plus accrued interest on 10/1/14 collateralized by the following: $15,255,379 Freddit Mac Giant, 4.0%, 7/1/44 $44,622 Federal National Mortgage Association, 4.0%, 10/1/43 $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $89,825,255) $ TOTAL INVESTMENT IN SECURITIES - 91.4% (Cost $300,330,374) (a) $ OTHER ASSETS & LIABILITIES - 8.6% $ TOTAL NET ASSETS - 100.0% $ NR Not rated by either S&P or Moody's. (a) At September 30, 2014, cost for federal income tax purposes was $300,330,374. (b) Debt obligation with a variable interest rate. Rate shown is rate at end of period. (c) Security issued with a zero coupon. Income is recognized through accretion of discount. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3. The following is a summary of the inputs used as of September 30, 2014, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Corporate Bonds $
